Case 1:16-cv-00662-MN Document 571 Filed 10/10/19 Page 1 of 3 PageID #: 23201




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

AGROFRESH INC.,                                   )
                                                  )
                      Plaintiff,                  )
                                                  )
              v.                                  ) C.A. No. 16-662-MN
                                                  )
ESSENTIV LLC, DECCO U.S. POST-                    )
HARVEST, INC., CEREXAGRI, INC. d/b/a              )
DECCO POST-HARVEST, and UPL, LTD.,                )
                                                  )
                      Defendants.                 )
                                                  )

AGROFRESH’S MOTION PURSUANT TO FED. R. CIV. P. 50(a) FOR JUDGMENT AS
        A MATTER OF LAW ON CERTAIN INVALIDITY DEFENSES

       Plaintiff AgroFresh Inc. respectfully moves the Court, pursuant to Fed. R. Civ. P. 50(a)

for judgment as a matter of law on the Defendants’ enablement, obviousness, and written

description defenses to the validity of claim 1 of U.S. Patent No. 6,017,849 (“the ‘849 patent”).

In support of this motion, AgroFresh respectfully shows the Court:

       1.     Fed. R. Civ. P. 50(a) states in part:

       If a party has been fully heard on an issue during a jury trial and the court finds
       that a reasonable jury would not have a legally sufficient basis to find for the
       party on that issue, the court may:

              (A) resolve the issue against the party; and,

              (B) grant a motion for judgment as a matter of law against the party on a
       claim or defense that, under the controlling law, can be maintained or defeated
       only with a favorable finding on that issue.

       2.     When deciding a Rule 50(a) motion, the Court should:

       consider the evidence in the light most favorable to the non-moving party and
       give that party the benefit of all reasonable inferences from the evidence that the
       jury might have drawn in that party's favor,” id. (citation omitted), but “cannot
       assess the weight of conflicting evidence, pass on the credibility of the witnesses,
       or substitute its judgment for that of the jury….



                                                 1
Case 1:16-cv-00662-MN Document 571 Filed 10/10/19 Page 2 of 3 PageID #: 23202




Medisim Ltd. v. BestMed LLC, 758 F.3d 1352, 1358 (Fed. Cir. 2014) (quoting LeBlanc–

Sternberg v. Fletcher, 67 F.3d 412, 429 (2d Cir. 1995)).

       3.      A patent enjoys a statutory presumption of validity. 35 U.S.C. § 282. Similarly,

each claim is individually presumed to be valid. As a result, to prevail on an invalidity defense

an alleged infringer must prove one or more claims is invalid by clear and convincing evidence.

See Jamesbury Corp. v. Litton Indus. Prods., Inc., 756 F.2d 1556, 1559 (Fed. Cir. 1985); Am.

Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1360 (Fed. Cir. 1984).

       4.      The Defendants raised lack of enablement, lack of written description, and

obviousness defenses, among others, to claim 1 of the ‘849 patent. D.I. 418 at 59 (Eighth

Affirmative Defense); D.I. 419 at 61 (Eighth Affirmative Defense); Defendants’ Final Invalidity

Contentions (attached as Ex. A).

       5.      Dr. Dinca was the Defendants’ only witness on the validity of the ‘849 patent.

Dr. Dinca presented no evidence to support Defendants’ enablement, obviousness, and written

description defenses. Trial Transcript 10/10/2019 at 1163-1185 (“Tr.”). Rather, his testimony on

invalidity was limited to anticipation by the Janz patent (Tr. at 1177-1179) and indefiniteness of

the term “molecular encapsulation agent” (Tr. at 1179-1180).

       6.      Because the Defendants’ bore the burden of proof on their invalidity defenses by

clear and convincing evidence, but presented no evidence to support their enablement,

obviousness, and written description defenses, the Court should enter judgment as a matter of

law in favor of AgroFresh on each of those defenses. In the absence of any supporting evidence,

“a reasonable jury would not have a legally sufficient basis to find for the [Defendants] on [any

of those] issue[s].” Fed. R. Civ. P. 50(a).




                                                2
Case 1:16-cv-00662-MN Document 571 Filed 10/10/19 Page 3 of 3 PageID #: 23203




Dated: October 10, 2019              BARNES & THORNBURG LLP


                                     /s/ Chad S.C. Stover
                                     Chad S.C. Stover (No. 4919)
                                     Regina S.E. Murphy (No. 5648)
                                     1000 N. West Street, Suite 1500
                                     Wilmington, DE 19801
                                     Telephone: (302) 300-3474
                                     Facsimile: (302) 300-3456
                                     E-mail: chad.stover@btlaw.com
                                     E-mail: gigi.murphy@btlaw.com

                                     OF COUNSEL:

                                     Robert D. MacGill
                                     Lynn C. Tyler
                                     Jessica M. Lindemann
                                     Matthew Ciulla
                                     BARNES & THORNBURG LLP
                                     11 South Meridian Street
                                     Indianapolis, Indiana 46204
                                     Telephone: (317) 236-1313
                                     Facsimile: (317) 231-7433
                                     E-mail: rmacgill@btlaw.com
                                     E-mail: ltyler@btlaw.com
                                     E-mail: jessica.lindemann@btlaw.com
                                     E-mail: matthew.ciulla@btlaw.com

                                     Attorneys for Plaintiff AgroFresh Inc.



DMS 15287608




                                      3
